195 Ga. App. 427 (1990)
394 S.E.2d 800
HASTY
v.
THE STATE.
A90A0196.
Court of Appeals of Georgia.
Decided April 5, 1990.
Rehearing Denied April 20, 1990.
B. Clark Jones, for appellant.
Patrick H. Head, Solicitor, Cindi L. Teelon, Beverly M. Hartung, Assistant Solicitors, for appellee.
DEEN, Presiding Judge.
The appellant, Jeremy Hasty, was convicted of underage possession of alcohol. There is no transcript of the trial or stipulation of the evidence, but Hasty asserts that he was arrested after being required to submit to an alcosensor test in a McDonald's parking lot, even though he had not been driving the car he was in. Hasty represented himself at all stages of the trial proceedings, and filed a motion to suppress the evidence. On appeal, he contends that the trial court failed to address that motion.
In the absence of a transcript, we cannot consider enumerations of error concerning the evidence or proceedings at trial. Dean v. State, 188 Ga. App. 128 (372 SE2d 286) (1988). Accordingly, we must assume that the motion to suppress received a proper disposition during the trial.
Judgment affirmed. Pope and Beasley, JJ., concur.